915 F.2d 1564Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy Lee HOLLINGSWORTH, Plaintiff-Appellant,v.DIRECTOR, VIRGINIA DEPARTMENT OF CORRECTIONS, R.M. Muncy,Lawhorn, Assistant Warden, Sloan, CorrectionalOfficer, Moore, Major, Defendants-Appellees.
No. 90-7092.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 11, 1990.Decided Oct. 12, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (CA-89-632-R)
Jimmy Lee Hollingsworth, appellant pro se.
William W. Muse, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Jimmy Lee Hollingsworth appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Hollingsworth v. Director, Virginia Dep't of Corrections, CA-89-632-R (E.D. Va.  July 24, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Hollingsworth states that his response to the defendants' summary judgment motion was never received by the district court.  Should he wish to have that material considered at this date appellant must file a motion with the district court under Fed.R.Civ.P. 60(b) seeking such consideration